UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File number: 811-21829 BBH TRUST on behalf of the following series: BBH Money Market Fund (Exact name of Registrant as specified in charter) 140 Broadway, New York, NY 10005 (Address of principal executive offices) Corporation Services Company, 2711 Centerville Road, Suite 400, Wilmington, DE 19808 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 575-1265 Date of fiscal year end:June 30 Date of reporting period:September 30, 2013 ITEM 1. SCHEDULE OF INVESTMENTS BBH MONEY MARKET FUND PORTFOLIO OF INVESTMENTS September 30, 2013 (unaudited) Principal Amount Maturity Date Interest Rate% Value CERTIFICATES OF DEPOSIT (23.0%) Bank of Montreal 11/08/13 Bank of Montreal 11/08/13 Bank of Nova Scotia 10/04/13 Bank of Nova Scotia 12/18/13 Bank of Tokyo-Mitsubishi UFJ Ltd. 11/08/13 Bank of Tokyo-Mitsubishi UFJ Ltd. 12/19/13 Barclays Bank, Plc. 12/04/13 Deutsche Bank AG 10/28/13 DnB Bank ASA 11/08/13 Standard Chartered Bank 10/17/13 Svenska Handelsbanken 10/10/13 Svenska Handelsbanken 11/13/13 UBS AG 12/02/13 Total Certificates of Deposit (Identified cost $396,950,927) COMMERCIAL PAPER (2.7%) ING US Funding LLC1 10/11/13 ING US Funding LLC1 10/22/13 ING US Funding LLC1 11/12/13 ING US Funding LLC1 02/10/14 Total Commercial Paper (Identified cost $47,134,848) MUNICIPAL BONDS (7.8%) California State Health Facilities Financing Authority2 10/07/13 Charlotte, North Carolina2 10/07/13 Connecticut State Health & Educational Facility Authority2 10/07/13 Illinois State Finance Authority2 10/07/13 Kansas State Department of Transportation2 10/07/13 Massachusetts State Development Finance Agency2 10/07/13 Massachusetts State Health & Educational Facilities Authority2 10/07/13 New Hampshire State Health & Education Facilities Authority2 10/07/13 Pennsylvania State Turnpike Commission2 10/07/13 San Diego County, California, Regional Transportation Commission2 10/07/13 University of Michigan2 10/07/13 Total Municipal Bonds (Identified cost $134,943,000) U.S. GOVERNMENT AGENCY OBLIGATIONS (29.8%) Fannie Mae Discount Notes1 10/02/13 Fannie Mae Discount Notes1 10/16/13 Fannie Mae Discount Notes1,3 10/23/13 Fannie Mae Discount Notes1,3 10/30/13 Fannie Mae Discount Notes1 01/03/14 Federal Home Loan Bank Discount Notes1,3 10/04/13 Federal Home Loan Bank Discount Notes1 10/18/13 Federal Home Loan Bank Discount Notes1,3 10/23/13 Federal Home Loan Bank Discount Notes1 11/01/13 Federal Home Loan Bank Discount Notes1 12/06/13 Freddie Mac Discount Notes1,3 10/21/13 Freddie Mac Discount Notes1 11/12/13 Freddie Mac Discount Notes1,3 12/05/13 Total U.S. Government Agency Obligations (Identified cost $514,980,844) U.S. TREASURY BILLS (23.2%) U.S. Treasury Bill1,3 10/03/13 U.S. Treasury Bill1,3 10/17/13 U.S. Treasury Bill1,3 11/07/13 U.S. Treasury Bill1 11/14/13 U.S. Treasury Bill1 11/21/13 U.S. Treasury Bill1 01/02/14 Total U.S. Treasury Bills (Identified cost $399,992,095) TIME DEPOSITS (3.5%) BNP Paribas 10/01/13 Wells Fargo 10/01/13 Total Time Deposits (Identified cost $60,000,000) REPURCHASE AGREEMENTS (8.7%) BNP Paribas (Agreement dated 09/30/13 collateralized by FHLMC 4.000%-6.500%, due 11/01/27-11/01/41, FNMA 4.000%, due 03/01/42-02/01/43, GNMA 2.500%-6.000%, due 09/20/28-05/15/43, value $30,600,000) 10/01/13 Deutsche Bank Securities, Inc. (Agreement dated 09/30/13 collateralized by FHLMC 3.500%-7.000%, due 02/01/35-06/01/43, GNMA 2.500%-2.900%, due 03/20/43-07/15/48, value $10,200,000) 10/01/13 RBC Capital Markets (Agreement dated 09/30/13 collateralized by FHLMC 3.500%, due 08/01/42, value $56,100,000) 10/01/13 Societe Generale (Agreement dated 09/30/13 collateralized by FNMA 0.607%-2.651%, due 10/01/22-12/01/41, value $56,154,216) 10/01/13 Total Repurchase Agreements (Identified cost $150,000,000) TOTAL INVESTMENTS (Identified cost $1,704,001,714) 98.7% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES 1.3% $ 22,028,205 NET ASSETS 100.0% $ 1,726,029,919 1 Coupon represents a yield to maturity. 2 Variable rate demand note. The maturity dates reflect the demand repayment dates. Interest rates change on specific dates (such as coupon or interest payment date). The yield shown represents the September 30, 2013 coupon or interest rate. 3 Coupon represents a weighted average yield. Abbreviations: FHLMC − Federal Home Loan Mortgage Corporation. FNMA − Federal National Mortgage Association. GNMA − Government National Mortgage Association. BBH MONEY MARKET FUND PORTFOLIO OF INVESTMENTS (continued) September 30, 2013 (unaudited) A. FAIR VALUE MEASUREMENTS BBH Money Market Fund (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including for example, the risk inherent in a particular valuation technique used to measure fair value, including the model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – (unadjusted) quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires significant judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations, and over-the-counter derivatives. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. As observable prices are not available for these securities, valuation techniques are used to derive fair value. At September 30, 2013, 100% of the Fund’s investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of September 30, 2013. Investments, at value (Unadjusted) Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of September 30, 2013 Certificates of Deposit $– $– Commercial Paper – – Municipal Bonds – – U.S. Government Agency Obligations – – U.S. Treasury Bills – – Time Deposits – – Repurchase Agreements – – Total Investments, at value $– $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 as of September 30, 2013, based on the valuation input levels on June 30, 2013. Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. For more complete information on the Fund, call 1-800-575-1265 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Money Market Fund is managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc. ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the Registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the Registrant's principal financial officer and principal executive officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the Registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no significant changes in the Registrant's internal controls over financial reporting or in other factors that occurred during the Registrant’s most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule30a-2(a) under the 1940 Act and Section302 of the Sarbanes-Oxley Act of 2002 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) BBH TRUST /S/ Radford W. Klotz By (Signature and Title)* Radford W. Klotz President and Principal Executive Officer Date:November 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title)* /S/ Radford W. Klotz Radford W. Klotz President and Principal Executive Officer Date: November 29, 2013 By (Signature and Title)* /S/ Charles H. Schreiber Charles H. Schreiber Treasurer and Principal Financial Officer Date:November 29, 2013 * Print name and title of each signing officer under his or her signature.
